OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2010 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4417 California Investment Trust (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100, San Francisco, CA 94104 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: (415) 398-2727 Date of fiscal year end: August 31, 2011 Date of reporting period: August 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Annual Report August 31, 2011 California Tax-Free Income Fund California Insured Intermediate Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust S&P 500 Index Fund S&P MidCap Index Fund S&P SmallCap Index Fund Equity Income Fund European Growth & Income Fund Nasdaq-100 Index Fund (800) 225-8778 WWW.CALTRUST.COM EMAIL US AT INFO@CALTRUST.COM This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of California Investment Trust Fund Group which contains information about the management fee and other costs. Investments in shares of the funds of California Investment Trust Fund Group are neither insured nor guaranteed by the U.S. Government, and there is no assurance that any Fund which is a Money Market Fund will be able to maintain a stable net asset value of $1.00 per share. Table of Contents August 31, 2011 Historical Performance and Manager’s Discussion 1 About Your Fund’s Expenses 8 Top Holdings and Sector Breakdowns 10 Portfolio of Investments 14 Statements of Assets & Liabilities 33 Statements of Operations 35 Statements of Changes in Net Assets 37 Financial Highlights 42 Notes to Financial Statements 55 Report of Independent Registered Public Accounting Firm 63 Board of Trustees and Executive Officers 64 Board Approval of the Investment Advisory Agreements 65 Historical Performance and Manager’s Discussion - (Unaudited) August 31, 2011 On the following pages are line graphs comparing each Fund’s performance to a comparable broad based securities market index for the 10 years ended August 31, 2011, or since the inception of the Fund if less than 10 years. Each graph assumes a hypothetical $10,000 initial investment in the respective funds. The object of the graph is to permit a comparison of the performance of the Funds with a benchmark and to provide perspective on market conditions and investment strategies and techniques that materially affected the performance of each Fund. With each graph is a table presenting each of the respective Fund’s average annual total return for the one-year, five-year, ten-year period, and/or since inception, through August 31, 2011. Bond Funds During the last fiscal year, the financial markets continued to experience volatility related to the greatest upheaval since the Great Depression which began in 2008, and continued through the fiscal year ended August 31, 2011 with ongoing concern that potential sovereign defaults in Europe could result in a wave of bank and sovereign defaults. Though the U.S. recession technically ended two years ago in June 2009, the economy is still far from robust. The Federal Reserve Bank’s target rate for Federal Funds was unchanged in the fiscal year, with a target range of 0.00% to 0.25%. The primary driver behind the distress in the financial markets and last recession was the collapse of the residential real estate market, which has still not stabilized. Though the economy is growing, the growth is restrained by continued weakness in the housing market. Home prices in many markets have continued to fall as mortgage delinquencies and foreclosures continue to rise. Interest rates have remained relatively low and 30-year mortgage rates are at record low levels, but due to more stringent lending standards even good creditors often have difficulty obtaining mortgages. Unemployment remains high, at 9.1% as of August 5, 2011, and businesses have been reluctant to hire due to uncertainty with regard to demand, government regulation, healthcare costs, and future taxes. The continued high unemployment and lack of confidence in the economy going forward has put downward pressure on consumer demand. There is dissention within the ranks of economists and politicians with regard to what actions should be taken to stabilize the housing market, persuade businesses to hire and provide consumers with the confidence to increase discretionary spending. Interest rates have remained low across the curve, with the role of US Treasury bonds as a traditional safe-haven during market volatility being bolstered by the U.S. Federal Reserve conducting a second round of quantitative easing in the last fiscal year. The Federal Reserve also initiated “Operation Twist” in September 2011, wherein the Federal Reserve will sell $400 billion in U.S. Treasuries with less than 3 years to maturity and purchase an equivalent amount in U.S. Treasuries with 6-30 years to maturity. The Overnight LIBOR rate ranged between 0.12 to 0.25% over the course of the fiscal year and the 3 month T-Bill had a range of -0.01 to 0.16%. Further out on the curve, the 10-year US Treasury started the fiscal year at a yield of 2.57%, increased gradually to 3.74% before falling to 2.06% in August 2011, settling at 2.22% on the fiscal year-end. The Federal Reserve indicated in August 2011 that it plans to keep short-term rates at the current historically low levels until at least mid-2013. During the fiscal year ending August 31, 2011 the U.S. Government Securities Fund’s duration was maintained in a fairly narrow range, ending the fiscal year with an average duration of 4.26 years and total return on the direct shares for the period is 3.09%. All of the securities in the portfolio are backed by the full faith and credit of the United States. As of the fiscal year end, the total return for the Direct Shares of the Short-Term U.S. Government Bond Fund was 0.33% and it had an average duration of 1.63 years. The Fund continues to predominantly hold US Treasury Notes with maturities of less than 3 years, and the securities in the portfolio are backed by the full faith and credit of the United States. The California municipal market bond yields do not necessarily move in lock step with US Treasury yields, but are subject to the shape of the Treasury curve as well as the specific economic circumstances of each issuer. The difference in yield between the 1 year and 30 year State of California general obligation bonds was at 447 basis points when the fiscal year began. At fiscal year end, the difference was 449 basis points with the shorter end of the curve rallying slightly by 3 basis points from 0.56% to 0.53% and the long end of the curve barely changed from 5.03% to 5.02%. Although the State of California and a majority of its municipalities continued to face budgetary stresses, the current administration seems to be intent on addressing some of the long term structural issues which have been avoided in the past. The California Tax-Free Income Fund’s total return for the fiscal year ended August 31, 2011 was 1.73% and the duration was 4.91 years at the period end. The portfolio maintained an average credit rating of AA-. The California Insured Intermediate Fund’s total return for the fiscal year was, 0.56% with duration of 2.1 years and the average credit quality of the portfolio was maintained at AA-. DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/11 One Year Five Year (Annualized) Ten Year (Annualized) California Tax-Free Income Fund 1.73% 3.79% 3.56% Barclays Municipal Bond Index 2.65% 4.94% 4.95% DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/11 One Year Five Year (Annualized) Ten Year (Annualized) California Insured Intermediate Fund 0.56% 3.12% 3.10% Barclays 5 Yr. Municipal Bond Index 3.62% 5.71% 4.73% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. 1 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2011 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) U.S. Government Securities Fund 3.09% 4.51% 4.05% Barclays GNMA Index 6.24% 7.06% 5.82% Barclays Treasury Index 4.17% 6.61% 5.49% K SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) U.S. Government Securities Fund 2.65% 3.99% 3.45% Barclays GNMA Index 6.24% 7.06% 5.88% Barclays Treasury Index 4.17% 6.61% 5.09% A SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Since Inception*** (Annualized) U.S. Government Securities Fund 2.92% 4.82% Barclays GNMA Index 6.24% 7.52% Barclays Treasury Index 4.17% 7.22% B SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Since Inception*** (Annualized) U.S. Government Securities Fund 2.41% 4.38% Barclays GNMA Index 6.24% 7.52% Barclays Treasury Index 4.17% 7.22% * Past performance does not predict future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. *** A and B Share commencement of operations was May 7, 2010. 2 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2011 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Short-Term U.S. Government Bond Fund 0.33% 3.25% 2.56% Barclays 1-3 Yr. Treasury Index 1.51% 3.99% 3.51% K SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) Short-Term U.S. Government Bond Fund -0.18% 2.74% 2.06% Barclays 1-3 Yr. Treasury Index 1.51% 3.99% 3.19% Stock Funds By definition, the objective for managing the index funds is to match the performance of the funds to their index benchmarks. Each of our index funds tracked their respective benchmarks tightly during this last fiscal year ending August 31, 2011. We measure the index fund performance by using a correlation coefficient. This is a statistical measure that compares daily performance of a fund against its benchmark index. A measure of 1.000 indicates that the performance is perfectly correlated and a measure of -1.000 implies they are negatively correlated. According to Bloomberg, LLC, The Nasdaq-100 Index Fund, S&P MidCap Index Fund, SmallCap Index Fund and S&P 500 Index Fund each had a correlation coefficient of 1.000 for the fiscal year. The Direct Shares of the S&P SmallCap and MidCap Index Fund out-performed the Direct Shares of the S&P 500 Index Fund for the period by posting gains of 25.11% and 22.38% compared to 18.36% (respectively) during the fiscal year period. Each fund benefited from the continued market recovery experienced during the period. Gains for the three indices peaked at the end of July 2011 and then fell substantially as a number of influences negatively impacted the equity markets. Concerns about the European debt crisis, China economic slowdown and US political difficulties in resolving the debt ceiling began to build. The US faced a controversial downgrade in its credit rating and investors became very concerned about the overall health of global markets. Predicting market momentum and relative performance is a guessing game at best. As such, we strongly encourage shareholders to consider a balanced approach for the portion of their portfolios dedicated to stock funds. By this, we mean owning equal balances of each of the three core index funds (S&P 500, MidCap and SmallCap Funds) to achieve a more diversified equity portfolio. While past performance is not indicative of future results, over the past several years, a balanced portfolio like this has outperformed a total market index such as the Wilshire 5000. The reason for this is that smaller companies’ market caps represent a very small piece of the massive Wilshire 5000. Therefore, their performance does not factor significantly into the total return. Keep in mind, however, that during periods where large cap stocks out-perform small cap stocks, this strategy will result in underperformance. So why balance these three sectors in this way? Two reasons. First, at times we need access to our capital. By employing this method, we maintain a degree of flexibility where we can draw from. As an investor, you can reduce holdings from any of the three holdings based on relative valuations. This can prove handy for a number of reasons. Second, history is on our side in that although more volatile, smallcap stocks have returned more to investors over the long haul. The Nasdaq-100 Index Fund (Direct Shares) finished up 27.31%, versus a benchmark performance of 27.88%. It is important to note that while this index is a popular and widely tracked investment benchmark, it is constructed in a different way than the S&P indices that we track. As of the end of the fiscal year, Apple Inc. alone made up 14.8% of the index and the next four largest holdings, Microsoft, Oracle, Google and Intel combine for an additional 25% of the index. This index provides investors with an index that has a strong technology exposure as well as the related volatility. Our European Growth & Income Fund is managed using ADRs for many of the stocks that make up the Dow Stoxx 50, a European large cap Index. The Fund uses the weightings of this benchmark as an approximation for weighting its holdings. The Fund (Direct Shares) was up 5.25% for the year and under-performed its benchmark, which was up 6.97%. This fund generally provides investors a low-cost, efficient tool to diversify internationally. We did not hedge the currency risk during the previous fiscal year and do not plan to do so this year. We do not invest in all members of the benchmark because in some cases ADRs are not available or do not provide sufficient liquidity. It is conceivable that the manager may invest in the foreign stocks directly in the future as the fund grows, international custody becomes more economical or the availability of ADRs is insufficient. The Equity Income Fund is a value fund that focuses on income as well as potential for capital appreciation. The Direct Shares were up 17.01% for the year. The performance of the fund trailed the U.S. stock market as measured by the S&P 500 Index by 1.47%. The Direct Shares out-performed the S&P Barra Value Index by 3.68% for the year. The Fund maintained close to 100% exposure to the US equity markets through the end of the fiscal year. We have been generally bullish on US equities as interest rates have been maintained at near zero levels and corporate profits have maintained strong growth through the writing of this note. Expectations about strong consumer behavior have worked well in the allocations of the portfolio, while expectations of increased profitability and continued strengthening in the financial services sector have been proven wrong so far. In mid July of 2011, the stock market entered a period 3 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2011 Stock Funds - (Continued) where it incurred a substantial drop and increased volatility due to concerns about global financial markets. Discussions of “risk on” and “risk off” in the financial press describe substantial and rapid movements up and down in stock prices. There also appears to be heightened correlation among stocks where securities tend to track the movements of the overall market very closely. Corporate profits and balance sheets have been strong. The Federal Reserve has maintained rates at near zero levels and its most recent efforts called “Operation Twist” endeavor to keep long rates very low. We view this in the short run as an extremely pro-growth monetary policy. As such, my view at the time of writing is that while growth will come slowly, corporations will be profitable and US Equities represent an attractive investment opportunity for investors who are comfortable with the associated risks and volatility. While we cannot predict what the future holds, we can easily make the case that investors who have continued to invest through troubled markets in the past have been rewarded for their tenacity. We encourage you to maintain a diversified portfolio using both stock and bond funds, in a balance that is appropriate for your particular investment objectives. DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) S&P 500 Index Fund 18.36% 0.71% 2.60% S&P 500 Composite Stock Price Index 18.48% 0.78% 2.70% K SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) S&P 500 Index Fund 17.77% 0.24% 3.35% S&P 500 Composite Stock Price Index 18.48% 0.78% 3.98% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. 4 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2011 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) S&P MidCap Index Fund 22.38% 4.06% 6.78% S&P MidCap 400 Index 22.87% 4.64% 7.27% K SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) S&P MidCap Index Fund 21.78% 3.56% 6.59% S&P MidCap 400 Index 22.87% 4.64% 7.67% DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) S&P SmallCap Index Fund 25.11% 2.09% 6.51% S&P SmallCap 600 Index 24.42% 2.65% 7.01% K SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) S&P SmallCap Index Fund 24.52% 1.61% 5.83% S&P SmallCap 600 Index 24.42% 2.65% 6.88% * Past performance does not predict future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. 5 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2011 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Equity Income Fund 17.01% 2.29% 5.24% S&P Barra Value Index 13.39% -1.83% 2.20% S&P 500 Composite Stock Price Index 18.48% 0.78% 2.70% K SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) Equity Income Fund 16.49% 1.73% 4.97% S&P Barra Value Index 13.39% -1.83% 3.50% S&P 500 Composite Stock Price Index 18.48% 0.78% 3.98% A SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Since Inception*** (Annualized) Equity Income Fund 16.70% 9.72% S&P Barra Value Index 13.39% 5.08% S&P 500 Composite Stock Price Index 18.48% 9.36% B SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Since Inception*** (Annualized) Equity Income Fund 16.21% 9.31% S&P Barra Value Index 13.39% 5.08% S&P 500 Composite Stock Price Index 18.48% 9.36% * Past performance does not predict future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. *** A and B Share commencement of operations was May 7, 2010. 6 Historical Performance and Manager’s Discussion - (Unaudited) - (Continued) August 31, 2011 DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) European Growth & Income Fund 5.25% -2.54% 2.92% Dow Jones STOXX 50 Index (USD) 6.97% -3.32% 2.74% K SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) European Growth & Income Fund 4.82% -2.99% 3.81% Dow JonesSTOXX 50 Index (USD) 6.97% -3.32% 4.38% DIRECT SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Ten Year (Annualized) Nasdaq-100 Index Fund 27.31% 7.58% 4.37% Nasdaq-100 Index 27.88% 7.94% 4.79% K SHARES Average Annual Total Returns* for the periods ended 8/31/11 Fund/Benchmark One Year Five Year (Annualized) Since Inception** (Annualized) Nasdaq-100 Index Fund 26.63% 7.08% 5.58% Nasdaq-100 Index 27.88% 7.94% 6.48% * Past performance does not predict future performance. The returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. ** K Share commencement of operations was October 16, 2003. 7 About Your Fund’s Expenses - (Unaudited) August 31, 2011 We believe it is important for you to understand the impact of costs on your investment. All mutual funds have operating expenses. As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions, redemption fees if any, and exchange fees; and (2) ongoing costs, including management fees, distribution fees and other Fund expenses. Operating expenses, which are deducted from a Fund’s gross income, directly reduce the investment return of the Fund. A fund’s expenses are expressed as a percentage of its average net assets. This figure is known as the expense ratio. The following examples are intended to help you understand the ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 made at the beginning of the period shown and held for the entire period. The table below illustrates the Funds’ costs in two ways: Actual fund return - This line helps you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from a Fund’s actual return, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period.” Hypothetical 5% Return - This line is intended to help you compare a Fund’s costs with those of other mutual funds. It assumes that the Fund had a return of 5% before expenses during the period shown, but that the expense ratio is unchanged. In this case, because the return used is not the Fund’s actual return, the results do not apply to your investment. The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return. You can assess a Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Note the expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs. None of the Funds charge a sales load except Class A and Class B shares. Therefore, the information under the heading “Based on Hypothetical 5% Return before expenses” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. The calculations assume no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. More information about a Fund’s expenses, including annual expense ratios since inception, can be found in this report. For additional information on operating expenses and other shareholder costs, please refer to the Fund’s prospectus. Beginning Account Value March 1, 2011 Ending Account Value August 31, 2011 Expenses Paid During Period* Net Annual Expense Ratio California Tax-Free Income Fund Direct Shares Based on Actual Fund Return 0.72% Based on Hypothetical 5% Return before expenses 0.72% California Insured Intermediate Fund Direct Shares Based on Actual Fund Return 0.68% Based on Hypothetical 5% Return before expenses 0.68% California Tax-Free Money Market Fund Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% U.S. Government Securities Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% A Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% B Shares Based on Actual Fund Return 1.49% Based on Hypothetical 5% Return before expenses 1.49% Short-Term U.S. Government Bond Fund Direct Shares Based on Actual Fund Return 0.59% Based on Hypothetical 5% Return before expenses 0.59% K Shares Based on Actual Fund Return 1.09% Based on Hypothetical 5% Return before expenses 1.09% 8 About Your Fund’s Expenses - (Unaudited) August 31, 2011 ­(Continued) Beginning Account Value March 1, 2011 Ending Account Value August 31, 2011 Expenses Paid During Period* Net Annual Expense Ratio The United States Treasury Trust Direct Shares Based on Actual Fund Return 0.53% Based on Hypothetical 5% Return before expenses 0.53% K Shares Based on Actual Fund Return 1.03% Based on Hypothetical 5% Return before expenses 1.03% S&P 500 Index Fund Direct Shares Based on Actual Fund Return 0.36% Based on Hypothetical 5% Return before expenses 0.36% K Shares Based on Actual Fund Return 0.86% Based on Hypothetical 5% Return before expenses 0.86% S&P MidCap Index Fund Direct Shares Based on Actual Fund Return 0.58% Based on Hypothetical 5% Return before expenses 0.58% K Shares Based on Actual Fund Return 1.08% Based on Hypothetical 5% Return before expenses 1.08% S&P SmallCap Index Fund Direct Shares Based on Actual Fund Return 0.74% Based on Hypothetical 5% Return before expenses 0.74% K Shares Based on Actual Fund Return 1.24% Based on Hypothetical 5% Return before expenses 1.24% Equity Income Fund Direct Shares Based on Actual Fund Return 0.87% Based on Hypothetical 5% Return before expenses 0.87% K Shares Based on Actual Fund Return 1.37% Based on Hypothetical 5% Return before expenses 1.37% A Shares Based on Actual Fund Return 1.12% Based on Hypothetical 5% Return before expenses 1.12% B Shares Based on Actual Fund Return 1.62% Based on Hypothetical 5% Return before expenses 1.62% European Growth & Income Fund Direct Shares Based on Actual Fund Return 1.00% Based on Hypothetical 5% Return before expenses 1.00% K Shares Based on Actual Fund Return 1.50% Based on Hypothetical 5% Return before expenses 1.50% Nasdaq-100 Index Fund Direct Shares Based on Actual Fund Return 0.49% Based on Hypothetical 5% Return before expenses 0.49% K Shares Based on Actual Fund Return 0.99% Based on Hypothetical 5% Return before expenses 0.99% * Expenses are equal to the Fund’s annual expense ratio, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year, then divided by 365. 9 Top Holdings and Sector Breakdowns - (Unaudited) August 31, 2011 California Tax-Free Income Fund Security Description Market Value Percentage of Total Investment 1 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A 4.2% 2 CALIFORNIA, STATE OF General Obligation Bonds; 2005 4.2% 3 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 4.0% 4 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover 3.5% 5 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 3.3% 6 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A 3.3% 7 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D 3.3% 8 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A 3.3% 9 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian 3.1% 10 KERN HIGH SCHOOL DISTRICT Series General Obligation Refunding Bonds; 2004 Series A 3.1% California Insured Intermediate Fund Security Description Market Value Percentage of Total Investment 1 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Water Revenue Bonds; Series 2001 A 5.8% 2 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT 2005 General Obligation Refunding Bonds 4.6% 3 JURUPA PUBLIC FINANCING AUTHORITY Revenue Bonds; 2010 Series A 4.5% 4 EAST BAY REGIONAL PARK DISTRICT General Obligation Bonds, Series 2009 A 4.5% 5 BEVERLY HILLS PUBLIC FINANCIAL AUTHORITY Lease Revenue Refunding; Series A 4.4% 6 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY San Juan Power Project 2002 Refunding; Series A 4.4% 7 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Clean Water Revenue Bonds; 2003 Refunding Series A 4.4% 8 SAN BERNARDINO, COUNTY OF Certificates of Participation; Series 2002 A 4.4% 9 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Water Revenue Refunding Bonds; Series B 4.4% 10 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2005 4.3% California Tax-Free Money Market Fund Security Description Market Value Percentage of Total Investment 1 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Refunding Revenue Bonds; Exxon Mobil, Series 2000 4.8% 2 LOS ANGELES, CITY OF Tax and Revenue Anticipation Notes 2011 4.6% 3 CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK The J. Paul Getty Trust Revenue Bonds; 2003 Series B 4.6% 4 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A 4.6% 5 SAN JOSE FINANCING AUTHORITY Lease Revenue Bonds, Hayes Mansion Refunding Project; Series 2008C 4.6% 6 CALIFORNIA STATE DEPARTMENT OF WATER RESOURCES Power Supply Revenue Bonds, Series 2002 B-6 4.4% 7 CHINO BASIN CALIFORNIA REGIONAL FINANCING AUTHORITY Inland Empire Utilities Agency; Series 2008 B 4.4% 8 SANTA CLARA COUNTY FINANCING AUTHORITY Multiple Facilities Project 4.3% 9 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Refunding Revenue Bonds; Los Angeles County Museum of Art Project; Series 2008 B 4.1% 10 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 4.0% 10 Top Holdings and Sector Breakdowns- (Unaudited) - (Continued) August 31, 2011 U.S. Government Securities Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 6/30/2017 11.3% 2 United States Treasury Note 11/15/2018 11.2% 3 United States Treasury Bond 5/15/2016 10.3% 4 United States Treasury Note 6/30/2013 9.8% 5 United States Treasury Note 2/15/2015 9.8% 6 United States Treasury Note 6/30/2012 9.1% 7 United States Treasury Bond 5/15/2038 7.1% 8 Government National Mortgage Association 4/15/2036 4.5% 9 United States Treasury Note 2/28/2018 4.3% 10 United States Treasury Note 5/15/2014 3.9% Short-Term U.S. Government Bond Fund Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Note 11/15/2012 9.8% 2 United States Treasury Note 1/31/2015 9.5% 3 United States Treasury Note 1/15/2013 8.4% 4 United States Treasury Note 6/15/2014 8.3% 5 Citigroup Funding 10/22/2012 7.0% 6 United States Treasury Note 10/15/2012 7.0% 7 United States Treasury Note 9/15/2012 7.0% 8 United States Treasury Note 12/15/2012 7.0% 9 United States Treasury Note 7/15/2012 7.0% 10 United States Treasury Note 8/15/2012 6.3% The United States Treasury Trust Security Maturity Market Value Percentage of Total Investment 1 United States Treasury Bill, DN 9/8/2011 31.6% 2 United States Treasury Bill, DN 9/15/2011 21.5% 3 United States Treasury Bill, DN 9/1/2011 21.3% 4 United States Treasury Bill, DN 11/17/2011 10.0% 5 United States Treasury Bill, DN 10/20/2011 8.4% 6 United States Treasury Bill, DN 9/22/2011 7.2% 11 Top Holdings and Sector Breakdowns - (Unaudited) - (Continued) August 31, 2011 S&P 500 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc 3.1% 2 Exxon Mobil Corp 3.1% 3 International Business Machines Corp 1.9% 4 Microsoft Corp 1.8% 5 Chevron Corp 1.8% 6 Johnson & Johnson 1.6% 7 Procter & Gamble Co 1.6% 8 General Electric Co 1.6% 9 AT&T Inc 1.5% 10 Coca-Cola Co 1.5% S&P MidCap Index Fund Security Market Value Percentage of Total Investment 1 Green Mountain Coffee Roasters Inc 1.2% 2 Vertex Pharmaceuticals Inc 0.9% 3 Dollar Tree Inc 0.9% 4 Lubrizol Corp 0.8% 5 BorgWarner Inc 0.8% 6 Perrigo Co 0.8% 7 HollyFrontier Corp 0.7% 8 AMETEK Inc 0.6% 9 Macerich Co 0.6% 10 Church & Dwight Co Inc 0.6% S&P SmallCap Index Fund Security Market Value Percentage of Total Investment 1 United States T-Bill 09/01/2011, DN 1.6% 2 United States T-Bill 11/10/2011, DN 1.6% 3 Regeneron Pharmaceuticals Inc 1.0% 4 Mid-America Apartment Communities Inc 0.6% 5 Healthspring Inc 0.6% 6 World Fuel Services Corp 0.6% 7 Home Properties Inc 0.6% 8 BioMed Realty Trust Inc 0.5% 9 CROCS Inc 0.5% 10 National Retail Properties Inc 0.5% 12 Top Holdings and Sector Breakdowns - (Unaudited) - (Continued) August 31, 2011 Equity Income Fund Security Market Value Percentage of Total Investment 1 Chevron Corp 3.8% 2 Exxon Mobil Corp 2.4% 3 JPMorgan Chase & Co 2.2% 4 Verizon Communications Inc 2.1% 5 Procter & Gamble Co 2.1% 6 Starbucks Corp 2.0% 7 Goldman Sachs Group Inc 2.0% 8 Johnson & Johnson 2.0% 9 Philip Morris International Inc 1.8% 10 Apache Corp 1.8% European Growth & Income Fund Security Market Value Percentage of Total Investment 1 Siemens AG ADR 7.3% 2 Nestle SA ADR 6.6% 3 Novartis AG ADR 5.4% 4 Vodafone Group PLC ADR 5.2% 5 BP PLC ADR 4.3% 6 HSBC Holdings PLC ADR 4.3% 7 Royal Dutch Shell PLC ADR 4.1% 8 Roche Holding AG ADR 3.6% 9 Total SA ADR 3.5% 10 Telefonica SA ADR 3.3% Nasdaq-100 Index Fund Security Market Value Percentage of Total Investment 1 Apple Inc 14.1% 2 Microsoft Corp 9.2% 3 Google Inc 5.1% 4 Intel Corp 4.5% 5 Oracle Corp 4.5% 6 Amazon.com Inc 4.0% 7 Cisco Systems Inc 3.6% 8 QUALCOMM Inc 3.5% 9 Amgen Inc 2.1% 10 Comcast Corp 1.8% 13 California Tax-Free Income Fund Portfolio of Investments 8/31/2011 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (93.20%) BAY AREA TOLL AUTHORITY San Francisco; Series F $ % 4/1/2031 $ San Francisco; Series F-1 % 4/1/2034 CALIFORNIA DEPARTMENT OF PUBLIC WORKS BOARD Lease Revenue Bonds; Series I-1 % 11/1/2029 CALIFORNIA DEPARTMENT OF WATER RESOURCES Water System Revenue Bonds, Central Valley J-1; Unrefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Prerefunded % 12/1/2011 Water System Revenue Bonds, Central Valley J-3; Unrefunded % 12/1/2011 CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY Revenue Bonds (Occidental College); Series 2005A % 10/1/2030 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY UniHealth America; Certificates of Participation; 1993 Series A % 10/1/2014 CALIFORNIA, STATE OF General Obligation Bonds % 6/1/2033 General Obligation Bonds; 2005 % 5/1/2027 Variable Purpose % 4/1/2038 CAMPBELL UNION HIGH SCHOOL DISTRICT Refunding Bonds % 8/1/2030 CUCAMONGA COUNTY WATER DISTRICT Water Facilities and Refinancing, 2001 % 9/1/2011 EAST SIDE UNION HIGH SCHOOL DISTRICT Santa Clara County; Ref-2012 Crossover % 9/1/2023 ELSINORE VALLEY MUNICIPAL WATER DISTRICT Certificates of Participation % 7/1/2012 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT Election 1999; Series C % 8/1/2027 KERN HIGH SCHOOL DISTRICT Series General Obligation Refunding Bonds; 2004 Series A % 8/1/2026 LOS ANGELES COMMUNITIES REDEVELOPMENT AGENCY Bunker Hill Project; Series A % 12/1/2027 LOS ANGELES COUNTY METROPOLITAN TRANSPORTATION AUTHORITY Refunding Bonds; 2003 Series A % 7/1/2018 LOS ANGELES UNIFIED DISTRICT OF CALIFORNIA General Obligation Refunding Bonds; 2005 Series A-1 % 7/1/2020 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Series C % 7/1/2035 Water System Revenue Bonds, 2005 Series A % 3/1/2016 M-S-R PUBLIC POWER AGENCY SAN JUAN PROJECT REVENUE San Juan Project Refunding Revenue Bonds; Series F % 7/1/2013 NEWPORT BEACH, CITY OF Refunding Revenue Bonds; Hoag Memorial Hospital Presbyterian % 12/1/2024 NOVATO UNIFIED SCHOOL DISTRICT General Obligation bonds; Election 2001; Series 2005 % 8/1/2028 OAKLAND REDEVELOPMENT AGENCY Central District Redevelopment Project; Series 1992 % 2/1/2014 RIVERSIDE COUNTY PALM DESERT FINANCING AUTHORITY Lease Revenue Bonds; Series A % 5/1/2022 ROSEVILLE NATURAL GAS FINANCING AUTHORITY Gas Revenue Bonds; Series 2007 % 2/15/2024 ROSEVILLE WOODCREEK WEST Special Tax Refunding; Series 2005 % 9/1/2030 SACRAMENTO CITY FINANCING AUTHORITY Capital Improvement: Series A % 12/1/2036 SADDLEBACK VALLEY UNIFIED SCHOOL DISTRICT PUBLIC FIN. AUTH. Special Tax Revenue Bonds; 1996 Series A % 9/1/2016 SAN MARINO UNIFIED SCHOOL DISTRICT General Obligation Bonds; 1998 Series B % 7/1/2016 SANTA ANA UNIFIED SCHOOL DISTRICT Certificates of Participation % 4/1/2037 SANTA CLARA COUNTY FINANCING AUTHORITY Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2012 Lease Revenue Refunding Bonds; 1997 Series A % 11/15/2013 Multiple Facilities Project % 11/15/2016 See accompanying notes to financial statements. 14 California Tax-Free Income Fund Portfolio of Investments (Continued) 8/31/2011 Security Description Par Value Rate Maturity Value (Note 1) SANTA MARIA JOINT UNION HIGH SCHOOL DISTRICT Election 2004; Capital Appreciation Bonds $ % 8/1/2029 $ SANTA MONICA - MALIBU UNIFIED SCHOOL DISTRICT Election 2006; Series A % 8/1/2032 SONOMA COUNTY JUNIOR COLLEGE DISTRICT Election 2002; Series B % 8/1/2027 SONOMA, COUNTY OF Certificates of Participation; 2002 Series A % 11/15/2012 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY Multiple Project Revenue Bonds; Series 1989 % 7/1/2013 UNIVERSITY OF CALIFORNIA Limited Project Revenue Bonds; 2007 Series D % 5/15/2024 VAL VERDE UNIFIED SCHOOL DISTRICT Refunding and School Construction Project; 2005 Series B % 1/1/2024 School Construction Project; Unrefunded; 2005 Series B % 1/1/2024 WEST VALLEY MISSION COMMUNITY COLLEGE DISTRICT Election 2004; Series A % 8/1/2030 WILLIAM S. HART UNION HIGH SCHOOL DISTRICT Election 2001; Capital Appreciation Bonds, Series B % 9/1/2029 YUBA COUNTY LEVEE FINANCING AUTHORITY Levee Financing Project; Series A % 9/1/2038 Total Long-Term Securities (Cost $90,500,169) VARIABLE RATE DEMAND NOTES* (5.63%) CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK Refunding Revenue Bonds; Series 2009 C % 9/1/2011 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 % 9/1/2011 IRVINE RANCH WATER DISTRICT Consolidated Series 1989 % 9/1/2011 LOS ANGELES DEPARTMENT OF WATER AND POWER Water System Variable Rate Demand Revenue Bonds, 2001 Series B-2 % 9/1/2011 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY Subordinate Lien Variable Rate Refunding Revenue Bonds; 2008 Series C % 9/1/2011 Total Variable Rate Demand Notes (Cost $5,590,000) Total Investments (Cost $96,090,169) (a) (98.83%) Other Net Assets (1.17%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $95,971,207. At August 31, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ * Stated maturity reflects next reset date. See accompanying notes to financial statements. 15 California Insured Intermediate Fund Portfolio of Investments 8/31/2011 Security Description Par Value Rate Maturity Value (Note 1) LONG-TERM SECURITIES (77.05%) BAY AREA INFRASTRUCTURE FINANCING AUTHORITY State Payment Acceleration Notes $ % 8/1/2017 $ BEVERLY HILLS PUBLIC FINANCIAL AUTHORITY Lease Revenue Refunding; Series A % 6/1/2013 CALIFORNIA STATE PUBLIC WORKS BOARD Lease Revenue Refunding Bonds; 2001 Series A % 6/1/2012 University of California Research Project % 11/1/2014 CHAFFEY UNION HIGH SCHOOL DISTRICT General Obligation Bonds; Series C % 5/1/2012 EAST BAY REGIONAL PARK DISTRICT General Obligation Bonds, Series 2009 A % 9/1/2020 FOOTHILL-DE ANZA COMMUNITY COLLEGE DISTRICT General Obligation Refunding Bonds 2005 % 8/1/2012 JURUPA PUBLIC FINANCING AUTHORITY Revenue Bonds; 2010 Series A % 9/1/2017 KINGS RIVER CONSERVATION DISTRICT Pine Flat Power Revenue Refunding Bonds; Series G % 1/1/2019 LOS ANGELES UNIFIED SCHOOL DISTRICT General Obligation Refunding Bonds 2007 % 1/1/2028 NORTH ORANGE COUNTY COMMUNITY COLLEGE DISTRICT 2005 General Obligation Refunding Bonds % 8/1/2014 General Obligation Bonds; 2002 Series A % 8/1/2012 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY Revenue Bonds, Series 2005 % 8/1/2020 SAN BERNARDINO, COUNTY OF Certificates of Participation; Series 2002 A % 7/1/2015 SAN FRANCISCO CITY & COUNTY PUBLIC UTILITIES COMMISSION Clean Water Revenue Bonds; 2003 Refunding Series A % 10/1/2015 Water Revenue Bonds; Series 2001 A % 11/1/2015 Water Revenue Refunding Bonds; Series B % 11/1/2013 SOUTHERN CALIFORNIA PUBLIC POWER AUTHORITY San Juan Power Project 2002 Refunding; Series A % 1/1/2013 THE REGENTS OF THE UNIVERSITY OF CALIFORNIA Medical Center Pooled Revenue Bonds; Series A % 5/15/2028 Total Long-Term Securities (Cost $9,253,539) VARIABLE RATE DEMAND NOTES* (21.07%) CALIFORNIA STATE Kindergarten; Series A-5 Remarket % 9/1/2011 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY John Muir Health Revenue Bonds; Series 2008 C % 9/1/2011 Pollution Control Revenue Refunding Bonds; Series 2002 % 9/1/2011 IRVINE, CITY OF Limited Obligation Assesment District No 93-14 % 9/1/2011 IRVINE RANCH WATER DISTRICT Consolidated Series 1989 % 9/1/2011 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 % 9/1/2011 TUSTIN, CITY OF Improvement Bond Act 1915, Assessment District No 95-2-A % 9/1/2011 Total Variable Rate Demand Notes (Cost $2,600,000) Total Investments (Cost $11,853,539) (a) (98.12%) Other Net Assets (1.88%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $11,853,199. At August 31, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ * Stated maturity reflects next reset date. See accompanying notes to financial statements. 16 California Tax Free Money Market Fund Portfolio of Investments 8/31/2011 Security Description Par Value Rate Maturity Value (Note 1) TAX AND REVENUE ANTICIPATION NOTES (4.56%) LOS ANGELES, CITY OF Tax and Revenue Anticipation Notes 2011 $ % 4/30/2012 $ Total Tax & Revenue Anticipation Notes (Cost $2,028,625) VARIABLE RATE DEMAND NOTES* (93.65%) CALIFORNIA EDUCATIONAL FACILITIES AUTHORITY California Institute of Technology; 2006 Series B % 9/1/2011 CALIFORNIA HEALTH FACILITIES FINANCING AUTHORITY Catholic Healthcare West Loan Program; 2005 Series H % 9/7/2011 CALIFORNIA INFRASTRUCTURE & ECONOMIC DEVELOPMENT BANK The J. Paul Getty Trust Revenue Bonds; 2003 Series B % 9/1/2011 CALIFORNIA MUNICIPAL FINANCE AUTHORITY Refunding Revenue Bonds; Chevron USA Inc, Series 2005 % 9/1/2011 Recovery Zone Facility Bonds; Chevron USA Inc, Series 2010 % 9/1/2011 CALIFORNIA POLLUTION CONTROL FINANCING AUTHORITY Refunding Revenue Bonds; Exxon Mobil, Series 2000 % 9/1/2011 CALIFORNIA STATEWIDE COMMUNITIES DEVELOPMENT AUTHORITY Refunding Revenue Bonds; Los Angeles County Museum of Art Project; Series 2008 B % 9/7/2011 Revenue Bonds; North Peninsula Jewish Campus; Series 2004 % 9/1/2011 CALIFORNIA STATE DEPARTMENT OF WATER RESOURCES Power Supply Revenue Bonds; Series 2002 B-6 % 9/1/2011 CHINO BASIN CALIFORNIA REGIONAL FINANCING AUTHORITY Inland Emprire Utilities Agency; Series 2008 B % 9/7/2011 EASTERN MUNICIPAL WATER DISTRICT Water and Sewer Revenue; Series 2008 C % 9/7/2011 Water and Sewer Revenue Certificates of Participation; Series 2008 B % 9/7/2011 IRVINE IMPROVEMENT BOND ACT 1915 Assessment District No 87-8 % 9/1/2011 Assessment District No 94-15 % 9/1/2011 Assessment District No 97-17 % 9/1/2011 IRVINE RANCH WATER DISTRICT Refunding Series 2011 A-2 % 9/1/2011 LOS ANGELES DEPARTMENT OF WATER AND POWER Water System; Subseries B-2 % 9/1/2011 Water System; Subseries B-3 % 9/1/2011 METROPOLITAN WATER DISTRICT OF SOUTHERN CALIFORNIA Water Revenue Bonds, 2000 Authorization; Series B-3 % 9/1/2011 ORANGE COUNTY HOUSING AUTHORITY Lantern Pines PJ-CC % 9/7/2011 ORANGE COUNTY WATER DISTRICT Certificates of Participation; 2003 Series A % 9/7/2011 PARAMOUNT UNIFIED SCHOOL DISTRICT School Facility Bridge Funding % 9/1/2011 RIVERSIDE, CITY OF Refunding Water Revenue Bond; 2011 A % 9/1/2011 SACRAMENTO COUNTY SANITATION DISTRICTS FINANCING AUTHORITY 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series A % 9/1/2011 2008 Subordinate Lien Variable Rate Refunding Revenue Bonds; Series C % 9/1/2011 SAN JOSE FINANCING AUTHORITY Lease Revenue Bonds, Hayes Mansion Refunding Project; Series 2008C % 9/7/2011 SAN JOSE REDEVELOPMENT AGENCY Merged Area Redevelopment Project Revenue Bonds; 1996 Series B % 9/1/2011 SANTA CLARA COUNTY FINANCING AUTHORITY Multiple Facilities Project % 9/7/2011 SOUTH PLACER WASTEWATER AUTHORITY Wastewater Revenue Refunding Bonds; Series 2011 A % 9/1/2011 TRACY, CITY OF Sycamore: 7/03 % 9/1/2011 TUSTIN, CITY OF Improvement Bond Act 95-2 % 9/1/2011 WEST BASIN MUNICIPAL WATER DISTRICT Refunding Revenue Certificates of Participation; Series 2008 A-2 % 9/7/2011 Total Variable Rate Demand Notes (Cost $41,649,000) See accompanying notes to financial statements. 17 California Tax-Free Money Market Fund Portfolio of Investments (Continued) 8/31/2011 Security Description Par Value Rate Maturity Value (Note 1) Total Investments (Cost $43,677,625) (a) (98.21%) $ Other Net Assets (1.79%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $43,677,625. * Stated maturity reflects next reset date. U.S. Government Securities Fund Portfolio of Investments 8/31/2011 Security Description Par Value Rate Maturity Value (Note 1) Corporate Bonds (2.67%) Citigroup Funding $ % 10/22/2012 $ Total Corporate Bonds (Cost $1,001,523) Government National Mortgage Association (14.22%) % 4/15/2014 % 4/15/2014 % 4/15/2016 % 4/15/2016 % 5/15/2016 % 9/15/2018 % 10/15/2018 % 7/15/2020 % 1/15/2025 % 1/15/2026 % 4/15/2036 % 3/15/2038 % 6/15/2038 Total Government National Mortgage Association (Cost $4,860,678) United States Treasury Bonds (17.20%) % 5/15/2016 % 5/15/2038 Total United States Treasury Bonds (Cost $6,138,413) United States Treasury Notes (65.09%) % 6/30/2012 % 6/30/2013 % 10/31/2013 % 5/15/2014 % 2/15/2015 % 6/30/2017 % 2/28/2018 % 11/15/2018 % 2/15/2021 Total United States Treasury Notes (Cost $23,698,323) Total Investments (Cost $35,698,937) (a) (99.18%) Other Net Assets (0.82%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $35,698,937. At August 31, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ See accompanying notes to financial statements. 18 Short-Term U.S. Government Bond Fund Portfolio of Investments 8/31/2011 Security Description Par Value Rate Maturity Value (Note 1) Corporate Bonds (6.91%) Citigroup Funding $ % 10/22/2012 $ Total Corporate Bonds (Cost $1,001,523) Government National Mortgage Association (2.62%) % 11/20/2034 % 6/20/2034 Total Government National Mortgage Association (Cost $375,555) United States Treasury Notes (89.19%) % 1/15/2012 % 3/15/2012 % 5/15/2012 % 7/15/2012 % 7/31/2012 % 8/15/2012 % 9/15/2012 % 10/15/2012 % 11/15/2012 % 12/15/2012 % 1/15/2013 % 6/15/2013 % 1/31/2014 % 6/15/2014 % 1/31/2015 Total United States Treasury Notes (Cost $13,024,059) Total Investments (Cost $14,401,137) (a) (98.72%) Other Net Assets (1.28%) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $14,401,137. At August 31, 2011, unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation — Net unrealized appreciation $ The United States Treasury Trust Portfolio of Investments 8/31/2011 Security Description Par Value Rate Maturity Value (Note 1) United States Treasury Bills DN (100.14%) $ % 9/1/2011 $ % 9/8/2011 % 9/15/2011 % 9/22/2011 % 10/20/2011 % 11/17/2011 Total United States Treasury Bills (Cost $65,199,371) Total Investments (Cost $65,199,371) (a) (100.14%) Other Net Assets (-0.14%) ) Net Assets (100.00%) $ (a) Aggregate cost for federal income tax purposes is $65,199,371. See accompanying notes to financial statements. 19 S&P 500 Index Fund Portfolio of Investments 8/31/2011 Company Shares Value (Note 1) Common Stock (99.16%) Basic Materials (3.44%) Airgas Inc $ Air Products & Chemicals Inc AK Steel Holding Corp Alcoa Inc Allegheny Technologies Inc CF Industries Holdings Inc Cliffs Natural Resources Inc Dow Chemical Co Eastman Chemical Co Ecolab Inc EI du Pont de Nemours & Co FMC Corp Freeport-McMoRan Copper & Gold Inc International Flavors & Fragrances Inc International Paper Co MeadWestvaco Corp Monsanto Co Newmont Mining Corp Nucor Corp PPG Industries Inc Praxair Inc Sherwin-Williams Co Sigma-Aldrich Corp Titanium Metals Corp United States Steel Corp Vulcan Materials Co Total Basic Materials Communications (11.51%) Akamai Technologies Inc* Amazon.com Inc* American Tower Corp* AT&T Inc CBS Corp CenturyLink Inc Cisco Systems Inc Comcast Corp Corning Inc DIRECTV* Discovery Communications Inc* eBay Inc* Expedia Inc Frontier Communications Corp Gannett Co Inc Google Inc* Harris Corp Interpublic Group of Cos Inc JDS Uniphase Corp* Juniper Networks Inc* McGraw-Hill Cos Inc MetroPCS Communications Inc* Motorola Mobility Holdings Inc* Motorola Solutions Inc* News Corp Omnicom Group Inc priceline.com Inc* QUALCOMM Inc Scripps Networks Interactive Inc Sprint Nextel Corp* Symantec Corp* $ Tellabs Inc Time Warner Cable Inc Time Warner Inc VeriSign Inc Verizon Communications Inc Viacom Inc Walt Disney Co Washington Post Co 47 Windstream Corp Yahoo! Inc* Total Communications Consumer, Cyclical (8.87%) Abercrombie & Fitch Co AutoNation Inc* AutoZone Inc* Bed Bath & Beyond Inc* Best Buy Co Inc Big Lots Inc* Carnival Corp Cintas Corp Coach Inc Costco Wholesale Corp CVS Caremark Corp Darden Restaurants Inc DR Horton Inc Family Dollar Stores Inc Fastenal Co Ford Motor Co* GameStop Corp* Gap Inc Genuine Parts Co Goodyear Tire & Rubber Co* Harley-Davidson Inc Harman International Industries Inc Hasbro Inc Home Depot Inc International Game Technology JC Penney Co Inc Johnson Controls Inc Kohl’s Corp Lennar Corp Lowe’s Cos Inc Ltd Brands Inc Macy’s Inc Marriott International Inc Mattel Inc McDonald’s Corp Newell Rubbermaid Inc NIKE Inc Nordstrom Inc O’Reilly Automotive Inc* PACCAR Inc Pulte Group Inc* Ralph Lauren Corp Ross Stores Inc Sears Holdings Corp* Southwest Airlines Co Staples Inc Starbucks Corp Starwood Hotels & Resorts Worldwide Inc Target Corp Tiffany & Co TJX Cos Inc Urban Outfitters Inc* VF Corp $ Walgreen Co Wal-Mart Stores Inc Whirlpool Corp WW Grainger Inc Wynn Resorts Ltd Wyndham Worldwide Corp Yum! Brands Inc Total Consumer, Cyclical Consumer, Non-Cyclical (22.49%) Abbott Laboratories Aetna Inc Allergan Inc Altria Group Inc AmerisourceBergen Corp Amgen Inc Apollo Group Inc* Archer-Daniels-Midland Co Automatic Data Processing Inc Avery Dennison Corp Avon Products Inc Baxter International Inc Becton Dickinson and Co Biogen Idec Inc* Boston Scientific Corp* Bristol-Myers Squibb Co Brown-Forman Corp Campbell Soup Co Cardinal Health Inc CareFusion Corp* Celgene Corp* Cephalon Inc* CIGNA Corp Clorox Co Coca-Cola Co Coca-Cola Enterprises Inc ConAgra Foods Inc Constellation Brands Inc* Coventry Health Care Inc* CR Bard Inc DaVita Inc* Dean Foods Co* DENTSPLY International Inc DeVry Inc Dr Pepper Snapple Group Inc Eli Lilly & Co Equifax Inc Estee Lauder Cos Inc Express Scripts Inc* Forest Laboratories Inc* Fortune Brands Inc General Mills Inc Gilead Sciences Inc* H&R Block Inc Hershey Co HJ Heinz Co Hormel Foods Corp Hospira Inc* Humana Inc Intuitive Surgical Inc* Iron Mountain Inc JM Smucker Co Johnson & Johnson Kellogg Co Kimberly-Clark Corp Kraft Foods Inc Kroger Co See accompanying notes to financial statements. 20 S&P 500 Index Fund Portfolio of Investments – (continued) 8/31/2011 Company Shares Value (Note 1) Laboratory Corp of America Holdings* $ Life Technologies Corp* Lorillard Inc Mastercard Inc McCormick & Co Inc McKesson Corp Mead Johnson Nutrition Co Medco Health Solutions Inc* Medtronic Inc Merck & Co Inc Molson Coors Brewing Co Monster Worldwide Inc* Moody’s Corp Mylan Inc* Patterson Cos Inc Paychex Inc PepsiCo Inc Pfizer Inc Philip Morris International Inc Procter & Gamble Co Quanta Services Inc* Quest Diagnostics Inc Reynolds American Inc Robert Half International Inc RR Donnelley & Sons Co SAIC Inc* Safeway Inc Sara Lee Corp St Jude Medical Inc Stryker Corp SUPERVALU Inc Sysco Corp Tenet Healthcare Corp* Total System Services Inc Tyson Foods Inc UnitedHealth Group Inc Varian Medical Systems Inc* Visa Inc Watson Pharmaceuticals Inc* WellPoint Inc Western Union Co Whole Foods Market Inc Zimmer Holdings Inc* Total Consumer, Non-Cyclical Diversified (0.05%) Leucadia National Corp Total Diversified Energy (12.16%) Alpha Natural Resources Inc* Anadarko Petroleum Corp Apache Corp Baker Hughes Inc Cabot Oil & Gas Corp Cameron International Corp* Chesapeake Energy Corp Chevron Corp ConocoPhillips Consol Energy Inc Denbury Resources Inc* Devon Energy Corp Diamond Offshore Drilling Inc El Paso Corp EOG Resources Inc EQT Corp Exxon Mobil Corp First Solar Inc* $ FMC Technologies Inc* Halliburton Co Helmerich & Payne Inc Hess Corp Marathon Oil Corp Marathon Petroleum Corp Murphy Oil Corp Nabors Industries Ltd* National Oilwell Varco Inc Noble Energy Inc Occidental Petroleum Corp Peabody Energy Corp Pioneer Natural Resources Co QEP Resources Inc Range Resources Corp Rowan Cos Inc* Schlumberger Ltd Southwestern Energy Co* Spectra Energy Corp Sunoco Inc Tesoro Corp* Valero Energy Corp Williams Cos Inc Total Energy Financial (13.55%) ACE Ltd Aflac Inc Allstate Corp American Express Co American International Group Inc* Ameriprise Financial Inc AON Corp Apartment Investment & Management Co Assurant Inc AvalonBay Communities Inc Bank of America Corp Bank of New York Mellon Corp BB&T Corp Berkshire Hathaway Inc* BlackRock Inc Boston Properties Inc Capital One Financial Corp CB Richard Ellis Group Inc* Charles Schwab Corp Chubb Corp Cincinnati Financial Corp Citigroup Inc CME Group Inc Comerica Inc Discover Financial Services E*Trade Financial Corp* Equity Residential Federated Investors Inc Fifth Third Bancorp First Horizon National Corp Franklin Resources Inc Genworth Financial Inc* Goldman Sachs Group Inc Hartford Financial Services Group Inc HCP Inc Health Care REIT Inc Host Hotels & Resorts Inc Hudson City Bancorp Inc Huntington Bancshares Inc $ IntercontinentalExchange Inc* Invesco Ltd Janus Capital Group Inc JPMorgan Chase & Co KeyCorp Kimco Realty Corp Legg Mason Inc Lincoln National Corp Loews Corp M&T Bank Corp Marsh & McLennan Cos Inc MetLife Inc Morgan Stanley NASDAQ OMX Group Inc* Northern Trust Corp NYSE Euronext People’s United Financial Inc Plum Creek Timber Co Inc PNC Financial Services Group Inc Principal Financial Group Inc Progressive Corp ProLogis Inc Prudential Financial Inc Public Storage Regions Financial Corp Simon Property Group Inc SLM Corp State Street Corp SunTrust Banks Inc T Rowe Price Group Inc Torchmark Corp Travelers Cos Inc Unum Group US Bancorp Ventas Inc Vornado Realty Trust Wells Fargo & Co Weyerhaeuser Co XL Group Plc Zions Bancorporation Total Financial Industrial (10.29%) 3M Co Agilent Technologies Inc* Amphenol Corp Ball Corp Bemis Co Inc Boeing Co Caterpillar Inc CH Robinson Worldwide Inc CSX Corp Cummins Inc Danaher Corp Dover Corp Eaton Corp Emerson Electric Co Expeditors International of Washington Inc FedEx Corp FLIR Systems Inc Flowserve Corp Fluor Corp General Dynamics Corp General Electric Co Goodrich Corp Honeywell International Inc See accompanying notes to financial statements. 21 S&P 500 Index Fund Portfolio of Investments – (continued) 8/31/2011 Company Shares Value (Note 1) Illinois Tool Works Inc $ ITT Corp Jabil Circuit Inc Jacobs Engineering Group Inc* L-3 Communications Holdings Inc Leggett & Platt Inc Lockheed Martin Corp Masco Corp Molex Inc Norfolk Southern Corp Northrop Grumman Corp Owens-Illinois Inc* Pall Corp Parker Hannifin Corp PerkinElmer Inc Precision Castparts Corp Raytheon Co Republic Services Inc Rockwell Automation Inc Rockwell Collins Inc Roper Industries Inc Ryder System Inc Sealed Air Corp Snap-on Inc Stanley Black & Decker Inc Stericycle Inc* Textron Inc Thermo Fisher Scientific Inc* Union Pacific Corp United Parcel Service Inc United Technologies Corp Waste Management Inc Waters Corp* Total Industrial Technology (13.12%) Adobe Systems Inc* Advanced Micro Devices Inc* Altera Corp Analog Devices Inc Apple Inc* Applied Materials Inc Autodesk Inc* BMC Software Inc* Broadcom Corp* CA Inc Citrix Systems Inc* Cognizant Technology Solutions Corp* Computer Sciences Corp Compuware Corp* Dell Inc* Dun & Bradstreet Corp Electronic Arts Inc* EMC Corp* Fidelity National Information Services Inc Fiserv Inc* Hewlett-Packard Co Intel Corp International Business Machines Corp Intuit Inc* KLA-Tencor Corp Lexmark International Inc* $ Linear Technology Corp LSI Corp* MEMC Electronic Materials Inc* Microchip Technology Inc Micron Technology Inc* Microsoft Corp National Semiconductor Corp NetApp Inc* Novellus Systems Inc* NVIDIA Corp* Oracle Corp Pitney Bowes Inc Red Hat Inc* Salesforce.com Inc* SanDisk Corp* Teradata Corp* Teradyne Inc* Texas Instruments Inc Western Digital Corp* Xerox Corp Xilinx Inc Total Technology Utilities (3.68%) AES Corp* Ameren Corp American Electric Power Co Inc CenterPoint Energy Inc CMS Energy Corp Consolidated Edison Inc Constellation Energy Group Inc Dominion Resources Inc DTE Energy Co Duke Energy Corp Edison International Entergy Corp Exelon Corp FirstEnergy Corp Integrys Energy Group Inc NextEra Energy Inc Nicor Inc NiSource Inc Northeast Utilities NRG Energy Inc* Pepco Holdings Inc PG&E Corp Pinnacle West Capital Corp PPL Corp Progress Energy Inc Public Service Enterprise Group Inc SCANA Corp Sempra Energy Southern Co TECO Energy Inc Wisconsin Energy Corp Xcel Energy Inc Total Utilities Total Common Stock (Cost $62,618,853) Short-Term Investments (0.24%) United States Treasury Bills (0.24%) Par Value United States T-Bill 09/01/2011, DN $ $ United States T-Bill 11/10/2011, DN (b) Total United States Treasury Bills Total Short-Term Investments (Cost $200,001) Total Investments (Cost $62,818,854) (a) (99.40%) Other Net Assets (0.60%) Net Assets (100.00%) $ * Non-Income Producing Security. (a) Aggregate cost for federal income tax purpose is $63,334,766. At August 31, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At August 31, 2011, certain United States Treasury Bills with a market value of $99,998 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at August 31, 2011: Contracts - $50 times premium / delivery month / commitment S&P 500 E-mini Unrealized Depreciation 12 / Sept 2011 / Long $ ) See accompanying notes to financial statements. 22 S&P MidCap Index Fund Portfolio of Investments 8/31/2011 Company Shares Value (Note 1) Common Stock (98.81%) Basic Materials (4.76%) Albemarle Corp $ Ashland Inc Cabot Corp Carpenter Technology Corp Compass Minerals International Inc Cytec Industries Inc Domtar Corp Intrepid Potash Inc* Lubrizol Corp Minerals Technologies Inc NewMarket Corp Olin Corp Reliance Steel & Aluminum Co RPM International Inc Sensient Technologies Corp Steel Dynamics Inc Valspar Corp Total Basic Materials Communications (3.80%) ADTRAN Inc AMC Networks Inc* Digital River Inc* Equinix Inc* Factset Research Systems Inc Harte-Hanks Inc John Wiley & Sons Inc Lamar Advertising Co* Meredith Corp NeuStar Inc* New York Times Co* Plantronics Inc Polycom Inc* Rackspace Hosting Inc* RF Micro Devices Inc* Scholastic Corp Telephone & Data Systems Inc TIBCO Software Inc* tw telecom inc* ValueClick Inc* Total Communications Consumer, Cyclical (12.72%) 99 Cents Only Stores* Advance Auto Parts Inc Aeropostale Inc* Alaska Air Group Inc* American Eagle Outfitters Inc ANN Inc* Ascena Retail Group Inc* Bally Technologies Inc* Barnes & Noble Inc BJ’s Wholesale Club Inc* Bob Evans Farms Inc BorgWarner Inc* Boyd Gaming Corp* Brinker International Inc Cheesecake Factory Inc* Chico’s FAS Inc Collective Brands Inc* Copart Inc* Deckers Outdoor Corp* Dick’s Sporting Goods Inc* Dollar Tree Inc* DreamWorks Animation SKG Inc* $ Foot Locker Inc Fossil Inc* Guess? Inc Hanesbrands Inc* Herman Miller Inc HNI Corp Ingram Micro Inc* International Speedway Corp JetBlue Airways Corp* Life Time Fitness Inc* LKQ Corp* Mohawk Industries Inc* MSC Industrial Direct Co NVR Inc* Office Depot Inc* Oshkosh Corp* Owens & Minor Inc Panera Bread Co* PetSmart Inc Polaris Industries Inc PVH Corp RadioShack Corp Regis Corp Saks Inc* Scientific Games Corp* Thor Industries Inc Timberland Co* Toll Brothers Inc* Tractor Supply Co Under Armour Inc* Warnaco Group Inc* Watsco Inc Wendy’s Co Williams-Sonoma Inc Total Consumer, Cyclical Consumer, Non-Cyclical (19.19%) Aaron’s Inc Alliance Data Systems Corp* American Greetings Corp AMERIGROUP Corp* Bio-Rad Laboratories Inc* Career Education Corp* Catalyst Health Solutions Inc* Charles River Laboratories International Inc* Church & Dwight Co Inc Community Health Systems Inc* Convergys Corp* Cooper Cos Inc CoreLogic Inc* Corinthian Colleges Inc* Corn Products International Inc Corporate Executive Board Co Corrections Corp of America* Covance Inc* Deluxe Corp Endo Pharmaceuticals Holdings Inc* Flowers Foods Inc Gartner Inc* Gen-Probe Inc* Global Payments Inc Green Mountain Coffee Roasters Inc* Hansen Natural Corp* $ Health Management Associates Inc* Health Net Inc* Henry Schein Inc* Hill-Rom Holdings Inc Hologic Inc* IDEXX Laboratories Inc* ITT Educational Services Inc* Kindred Healthcare Inc* Kinetic Concepts Inc* Korn/Ferry International* Lancaster Colony Corp Lender Processing Services Inc LifePoint Hospitals Inc* Lincare Holdings Inc Manpower Inc Masimo Corp Medicis Pharmaceutical Corp Mednax Inc* Navigant Consulting Inc* Omnicare Inc Perrigo Co Pharmaceutical Product Development Inc Ralcorp Holdings Inc* Rent-A-Center Inc ResMed Inc* Rollins Inc Ruddick Corp Scotts Miracle-Gro Co SEI Investments Co Service Corp International Smithfield Foods Inc* Sotheby’s STERIS Corp Strayer Education Inc Techne Corp Teleflex Inc Thoratec Corp* Tootsie Roll Industries Inc Towers Watson & Co Tupperware Brands Corp United Rentals Inc* United Therapeutics Corp* Universal Corp Universal Health Services Inc Valeant Pharmaceuticals International Inc VCA Antech Inc* Vertex Pharmaceuticals Inc* WellCare Health Plans Inc* Total Consumer, Non-Cyclical Energy (6.41%) Arch Coal Inc Atwood Oceanics Inc* Bill Barrett Corp* CARBO Ceramics Inc Cimarex Energy Co Comstock Resources Inc* Dresser-Rand Group Inc* Dril-Quip Inc* Energen Corp Exterran Holdings Inc* Helix Energy Solutions Group Inc* HollyFrontier Corp See accompanying notes to financial statements. 23 S&P MidCap Index Fund Portfolio of Investments – (continued) 8/31/2011 Company Shares Value (Note 1) Northern Oil and Gas Inc* $ Oil States International Inc* Oceaneering International Inc Patriot Coal Corp* Patterson-UTI Energy Inc Plains Exploration & Production Co* Quicksilver Resources Inc* SM Energy Co Superior Energy Services Inc* Unit Corp* Total Energy Financial (18.04%) Affiliated Managers Group Inc* Alexandria Real Estate Equities Inc American Financial Group Inc Apollo Investment Corp Arthur J Gallagher & Co Aspen Insurance Holdings Ltd Astoria Financial Corp BancorpSouth Inc Bank of Hawaii Corp BRE Properties Inc Brown & Brown Inc Camden Property Trust Cathay General Bancorp City National Corp Commerce Bancshares Inc Cousins Properties Inc Cullen/Frost Bankers Inc Duke Realty Corp East West Bancorp Inc Eaton Vance Corp Equity One Inc Essex Property Trust Inc Everest Re Group Ltd Federal Realty Investment Trust Fidelity National Financial Inc First American Financial Corp First Niagara Financial Group Inc FirstMerit Corp Fulton Financial Corp Greenhill & Co Inc Hancock Holding Co Hanover Insurance Group Inc HCC Insurance Holdings Inc Highwoods Properties Inc Hospitality Properties Trust International Bancshares Corp Jefferies Group Inc Jones Lang LaSalle Inc Kemper Corp Liberty Property Trust Macerich Co Mack-Cali Realty Corp Mercury General Corp New York Community Bancorp Inc Old Republic International Corp Omega Healthcare Investors Inc Potlatch Corp Prosperity Bancshares Inc $ Protective Life Corp Raymond James Financial Inc Rayonier Inc Realty Income Corp Regency Centers Corp Reinsurance Group of America Inc Senior Housing Properties Trust SL Green Realty Corp StanCorp Financial Group Inc SVB Financial Group* Synovus Financial Corp Taubman Centers Inc TCF Financial Corp Transatlantic Holdings Inc Trustmark Corp UDR Inc Ventas Inc Waddell & Reed Financial Inc Washington Federal Inc Webster Financial Corp Weingarten Realty Investors Westamerica Bancorporation WR Berkley Corp Total Financial Industrial (17.96%) Acuity Brands Inc Aecom Technology Corp* AGCO Corp* Alexander & Baldwin Inc Alliant Techsystems Inc AMETEK Inc AptarGroup Inc Arrow Electronics Inc* Avnet Inc* BE Aerospace Inc* Brink’s Co Carlisle Cos Inc Clean Harbors Inc* Commercial Metals Co Con-way Inc Crane Co Donaldson Co Inc Eastman Kodak Co* Energizer Holdings Inc* Esterline Technologies Corp* Gardner Denver Inc GATX Corp General Cable Corp* Gentex Corp Graco Inc Granite Construction Inc Harsco Corp Hubbell Inc Huntington Ingalls Industries Inc* IDEX Corp Itron Inc* JB Hunt Transport Services Inc Kansas City Southern* KBR Inc Kennametal Inc Kirby Corp* Landstar System Inc Lennox International Inc $ Lincoln Electric Holdings Inc Louisiana-Pacific Corp* Martin Marietta Materials Inc Mettler-Toledo International Inc* Mine Safety Appliances Co National Instruments Corp Nordson Corp Overseas Shipholding Group Inc Packaging Corp of America Pentair Inc Regal-Beloit Corp Rock-Tenn Co Shaw Group Inc* Silgan Holdings Inc Sonoco Products Co SPX Corp Tech Data Corp* Temple-Inland Inc Terex Corp* Thomas & Betts Corp* Tidewater Inc Timken Co Trimble Navigation Ltd* Trinity Industries Inc Triumph Group Inc UTi Worldwide Inc Valmont Industries Inc Vishay Intertechnology Inc* Wabtec Corp Waste Connections Inc Werner Enterprises Inc Woodward Inc Worthington Industries Inc Zebra Technologies Corp* Total Industrial Technology (9.04%) ACI Worldwide Inc* Acxiom Corp* Advent Software Inc* Allscripts Healthcare Solutions Inc* ANSYS Inc* Atmel Corp* Broadridge Financial Solutions Inc Cadence Design Systems Inc* Concur Technologies Inc* Cree Inc* Cypress Semiconductor Corp* Diebold Inc DST Systems Inc Fair Isaac Corp Fairchild Semiconductor International Inc* Informatica Corp* Integrated Device Technology Inc* International Rectifier Corp* Intersil Corp Jack Henry & Associates Inc Lam Research Corp* Mentor Graphics Corp* MICROS Systems Inc* MSCI Inc* See accompanying notes to financial statements. 24 S&P MidCap Index Fund Portfolio of Investments – (continued) 8/31/2011 Company Shares Value (Note 1) NCR Corp* $ Parametric Technology Corp* QLogic Corp* Quest Software Inc* Riverbed Technology Inc* Rovi Corp* Semtech Corp* Silicon Laboratories Inc* Skyworks Solutions Inc* Solera Holdings Inc Synopsys Inc* Varian Semiconductor Equipment Associates Inc* Total Technology Utilities (6.89%) AGL Resources Inc Alliant Energy Corp Atmos Energy Corp Aqua America Inc Black Hills Corp Cleco Corp DPL Inc Great Plains Energy Inc Hawaiian Electric Industries Inc IDACORP Inc MDU Resources Group Inc National Fuel Gas Co NSTAR $ NV Energy Inc OGE Energy Corp PNM Resources Inc Questar Corp Southern Union Co UGI Corp Vectren Corp Westar Energy Inc WGL Holdings Inc Total Utilities Total Common Stock (Cost $95,040,380) Short-Term Investments (0.31%) United States Treasury Bills (0.31%) Par Value United States T-Bill 09/01/2011, DN $ United States T-Bill 11/10/2011, DN (b) Total United States Treasury Bills Total Short-Term Investments (Cost $400,002) Total Investments (Cost $95,440,382) (a) (99.12%) $ Other Net Assets (0.88%) Net Assets (100.00%) $ * Non-Income Producing Security. (a) Aggregate cost for federal income tax purpose is $95,845,261. At August 31, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At August 31, 2011, certain United States Treasury Bills with a market value of $199,996 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at August 31, 2011: Contracts - $100 times premium / delivery month / commitment S&P Midcap 400 E-mini Unrealized Appreciation 17 / Sept 2011 / Long $ S&P SmallCap Index Fund Portfolio of Investments 8/31/2011 Company Shares Value (Note 1) Common Stock (95.00%) Basic Materials (3.58%) AMCOL International Corp $ American Vanguard Corp Arch Chemicals Inc Balchem Corp Buckeye Technologies Inc Century Aluminum Co* Clearwater Paper Corp* Deltic Timber Corp Hawkins Inc HB Fuller Co Kaiser Aluminum Corp KapStone Paper and Packaging Corp* Kraton Performance Polymers Inc* Materion Corp* Neenah Paper Inc OM Group Inc* PolyOne Corp Quaker Chemical Corp Schulman A Inc Schweitzer-Mauduit International Inc Stepan Co Wausau Paper Corp Zep Inc Total Basic Materials Communications (4.43%) Anixter International Inc Arris Group Inc* Atlantic Tele-Network Inc $ Black Box Corp Blue Coat Systems Inc* Blue Nile Inc* Cbeyond Inc* Cincinnati Bell Inc* comScore Inc* Comtech Telecommunications Corp DealerTrack Holdings Inc* DG FastChannel Inc* Dolan Co* eResearchTechnology Inc* EW Scripps Co* General Communication Inc* Harmonic Inc* Infospace Inc* j2 Global Communications Inc Liquidity Services Inc* LogMeIn Inc* Netgear Inc* Network Equipment Technologies Inc* Neutral Tandem Inc* Novatel Wireless Inc* NTELOS Holdings Corp Nutrisystem Inc Oplink Communications Inc* PC-Tel Inc* Perficient Inc* Sourcefire Inc* Stamps.com Inc Symmetricom Inc* Tekelec* United Online Inc $ USA Mobility Inc Viasat Inc* Websense Inc* XO Group Inc* Total Communications Consumer, Cyclical (15.99%) Allegiant Travel Co* Arctic Cat Inc* Audiovox Corp* Big 5 Sporting Goods Corp Biglari Holdings Inc* BJ’s Restaurants Inc* Brightpoint Inc* Brown Shoe Co Inc Brunswick Corp Buckle Inc Buffalo Wild Wings Inc* Cabela’s Inc* Callaway Golf Co Carter’s Inc* Casey’s General Stores Inc Cash America International Inc Cato Corp CEC Entertainment Inc Childrens Place Retail Stores Inc* Christopher & Banks Corp Coinstar Inc* Cracker Barrel Old Country Store Inc CROCS Inc* See accompanying notes to financial statements. 25 S&P SmallCap Index Fund Portfolio of Investments – (continued) 8/31/2011 Company Shares Value (Note 1) DineEquity Inc* $ DTS Inc* Ethan Allen Interiors Inc Ezcorp Inc* Finish Line Inc First Cash Financial Services Inc* Fred’s Inc G&K Services Inc Genesco Inc* Group 1 Automotive Inc Haverty Furniture Cos Inc Hibbett Sports Inc* HOT Topic Inc HSN Inc* Iconix Brand Group Inc* Interface Inc Interval Leisure Group Inc* Jack in the Box Inc* Jakks Pacific Inc* JOS A Bank Clothiers Inc* K-Swiss Inc* Kirkland’s Inc* La-Z-Boy Inc* Lithia Motors Inc Liz Claiborne Inc* Lumber Liquidators Holdings Inc* M/I Homes Inc* Maidenform Brands Inc* Marcus Corp MarineMax Inc* Men’s Wearhouse Inc Meritage Homes Corp* Mobile Mini Inc* Monarch Casino & Resort Inc* Multimedia Games Holding Co Inc* MWI Veterinary Supply Inc* O’Charleys Inc* OfficeMax Inc* Oxford Industries Inc Papa John’s International Inc* PEP Boys-Manny Moe & Jack Perry Ellis International Inc* PetMed Express Inc PF Chang’s China Bistro Inc Pinnacle Entertainment Inc* Pool Corp Quiksilver Inc* Red Robin Gourmet Burgers Inc* Ruby Tuesday Inc* rue21 Inc* Ruth’s Hospitality Group Inc* Scansource Inc* School Specialty Inc* Select Comfort Corp* Shuffle Master Inc* Skechers U.S.A. Inc* Skyline Corp Skywest Inc Sonic Automotive Inc Sonic Corp* Spartan Motors Inc Stage Stores Inc Standard Motor Products Inc Standard Pacific Corp* Stein Mart Inc $ Steven Madden Ltd* Superior Industries International Inc Texas Roadhouse Inc Toro Co True Religion Apparel Inc* Tuesday Morning Corp* Unifirst Corp United Stationers Inc Universal Electronics Inc* Vitamin Shoppe Inc* Winnebago Industries Inc* Wolverine World Wide Inc World Fuel Services Corp Zale Corp* Zumiez Inc* Total Consumer, Cyclical Consumer, Non-Cyclical (18.85%) Abaxis Inc* ABM Industries Inc Affymetrix Inc* Air Methods Corp* Align Technology Inc* Alliance One International Inc* Almost Family Inc* Amedisys Inc* American Public Education Inc* AMN Healthcare Services Inc* Amsurg Corp* Andersons Inc Arbitron Inc Arqule Inc* B&G Foods Inc Bio-Reference Labs Inc* Blyth Inc Boston Beer Co Inc* Cal-Maine Foods Inc Calavo Growers Inc Cambrex Corp* Cantel Medical Corp Capella Education Co* Cardtronics Inc* CDI Corp Centene Corp* Central Garden and Pet Co* Chemed Corp CONMED Corp* Consolidated Graphics Inc* Corinthian Colleges Inc* Corvel Corp* Cross Country Healthcare Inc* CryoLife Inc* Cubist Pharmaceuticals Inc* Cyberonics Inc* Diamond Foods Inc Emergent Biosolutions Inc* Ensign Group Inc Enzo Biochem Inc* Forrester Research Inc Gentiva Health Services Inc* Geo Group Inc* Greatbatch Inc* Haemonetics Corp* Hain Celestial Group Inc* $ Hanger Orthopedic Group Inc* Healthcare Services Group Inc Healthspring Inc* Healthways Inc* Heartland Payment Systems Inc Heidrick & Struggles International Inc Helen of Troy Ltd* Hi-Tech Pharmacal Co Inc* Hillenbrand Inc HMS Holdings Corp* ICU Medical Inc* Insperity Inc Integra LifeSciences Holdings Corp* Inter Parfums Inc Invacare Corp IPC The Hospitalist Co Inc* J&J Snack Foods Corp Kelly Services Inc Kensey Nash Corp* Kid Brands Inc* Landauer Inc LCA-Vision Inc* LHC Group Inc* Live Nation Entertainment Inc* Magellan Health Services Inc* MAXIMUS Inc Medcath Corp* Medicines Co* Medifast Inc* Meridian Bioscience Inc Merit Medical Systems Inc* Midas Inc* Molina Healthcare Inc* Monro Muffler Brake Inc Nash Finch Co Natus Medical Inc* Navigant Consulting Inc* Neogen Corp* NuVasive Inc* On Assignment Inc* Palomar Medical Technologies Inc* Par Pharmaceutical Cos Inc* Parexel International Corp* Peet’s Coffee & Tea Inc* PharMerica Corp* Prestige Brands Holdings Inc* PSS World Medical Inc* Questcor Pharmaceuticals Inc* Regeneron Pharmaceuticals Inc* Salix Pharmaceuticals Ltd* Sanderson Farms Inc Savient Pharmaceuticals Inc* Seneca Foods Corp* SFN Group Inc* Snyders-Lance Inc Spartan Stores Inc Standard Register Co SurModics Inc* Symmetry Medical Inc* TeleTech Holdings Inc* See accompanying notes to financial statements. 26 S&P SmallCap Index Fund Portfolio of Investments – (continued) 8/31/2011 Company Shares Value (Note 1) TreeHouse Foods Inc* $ TrueBlue Inc* United Natural Foods Inc* Universal Technical Institute Inc* Viad Corp Viropharma Inc* WD-40 Co West Pharmaceutical Services Inc Wright Express Corp* Zoll Medical Corp* Total Consumer, Non-Cyclical Energy (3.14%) Basic Energy Services Inc* Contango Oil & Gas Co* Georesources Inc* Gulf Island Fabrication Inc Gulfport Energy Corp* Headwaters Inc* Hornbeck Offshore Services Inc* ION Geophysical Corp* Lufkin Industries Inc Matrix Service Co* Penn Virginia Corp Petroleum Development Corp* Petroquest Energy Inc* Pioneer Drilling Co* SEACOR Holdings Inc Stone Energy Corp* Swift Energy Co* Tetra Technologies Inc* Total Energy Financial (18.23%) Acadia Realty Trust AMERISAFE Inc* Bank Mutual Corp Bank of the Ozarks Inc BioMed Realty Trust Inc Boston Private Financial Holdings Inc Brookline Bancorp Inc Calamos Asset Management Inc Cedar Shopping Centers Inc City Holding Co Colonial Properties Trust Columbia Banking System Inc Community Bank System Inc Cowen Group Inc* Delphi Financial Group Inc DiamondRock Hospitality Co Dime Community Bancshares Inc EastGroup Properties Inc eHealth Inc* Employers Holdings Inc Entertainment Properties Trust Extra Space Storage Inc First Commonwealth Financial Corp First BanCorp* First Financial Bancorp First Financial Bankshares Inc First Midwest Bancorp Inc $ FNB Corp Forestar Group Inc* Franklin Street Properties Corp Getty Realty Corp Glacier Bancorp Inc Hanmi Financial Corp* Healthcare Realty Trust Inc Home Bancshares Inc/AR Home Properties Inc Horace Mann Educators Corp Independent Bank Corp Infinity Property & Casualty Corp Inland Real Estate Corp Interactive Brokers Group Inc Investment Technology Group Inc* Kilroy Realty Corp Kite Realty Group Trust LaSalle Hotel Properties Lexington Realty Trust LTC Properties Inc Meadowbrook Insurance Group Inc Medical Properties Trust Inc Mid-America Apartment Communities Inc Nara Bancorp Inc* National Financial Partners Corp* National Penn Bancshares Inc National Retail Properties Inc Navigators Group Inc* NBT Bancorp Inc Northwest Bancshares Inc Old National Bancorp optionsXpress Holdings Inc PacWest Bancorp Parkway Properties Inc Pennsylvania Real Estate Investment Trust Pinnacle Financial Partners Inc* Piper Jaffray Cos* Portfolio Recovery Associates Inc* Post Properties Inc Presidential Life Corp PrivateBancorp Inc ProAssurance Corp* Prospect Capital Corp Provident Financial Services Inc PS Business Parks Inc RLI Corp S&T Bancorp Inc Safety Insurance Group Inc Saul Centers Inc Selective Insurance Group Inc Signature Bank* Simmons First National Corp Sovran Self Storage Inc Sterling Bancorp Stewart Information Services Corp Stifel Financial Corp* Susquehanna Bancshares Inc SWS Group Inc Tanger Factory Outlet Centers $ Texas Capital Bancshares Inc* Tompkins Financial Corp Tower Group Inc Trustco Bank Corp NY UMB Financial Corp Umpqua Holdings Corp United Bankshares Inc United Community Banks Inc* United Fire & Casualty Co Universal Health Realty Income Trust Urstadt Biddle Properties Inc Wilshire Bancorp Inc* Wintrust Financial Corp World Acceptance Corp* Total Financial Industrial (16.81%) AAON Inc AAR Corp Actuant Corp Advanced Energy Industries Inc* Aerovironment Inc* Albany International Corp AM Castle & Co* American Science & Engineering Inc Analogic Corp AO Smith Corp Apogee Enterprises Inc Applied Industrial Technologies Inc Arkansas Best Corp Astec Industries Inc* AZZ Inc Badger Meter Inc Barnes Group Inc Bel Fuse Inc Belden Inc Benchmark Electronics Inc* Brady Corp Briggs & Stratton Corp Bristow Group Inc Calgon Carbon Corp* Cascade Corp Ceradyne Inc* Checkpoint Systems Inc* CIRCOR International Inc CLARCOR Inc Cognex Corp Comfort Systems USA Inc CTS Corp Cubic Corp Curtiss-Wright Corp Cymer Inc* Daktronics Inc Darling International Inc* Drew Industries Inc Dycom Industries Inc* Eagle Materials Inc Electro Scientific Industries Inc* EMCOR Group Inc* Encore Wire Corp EnPro Industries Inc* ESCO Technologies Inc See accompanying notes to financial statements. 27 S&P SmallCap Index Fund Portfolio of Investments – (continued) 8/31/2011 Company Shares Value (Note 1) Exponent Inc* $ FARO Technologies Inc* Federal Signal Corp FEI Co* Forward Air Corp GenCorp Inc* Gibraltar Industries Inc* Griffon Corp* Heartland Express Inc HUB Group Inc* II-VI Inc* Insituform Technologies Inc* Intermec Inc* Intevac Inc* John Bean Technologies Corp Kaman Corp Kaydon Corp Knight Transportation Inc Koppers Holdings Inc Lawson Products Inc Lindsay Corp Littelfuse Inc LoJack Corp* LSB Industries Inc* Lydall Inc* Methode Electronics Inc Moog Inc* Movado Group Inc Mueller Industries Inc Myers Industries Inc National Presto Industries Inc NCI Building Systems Inc* Newport Corp* Old Dominion Freight Line Inc* Olympic Steel Inc Orbital Sciences Corp* Orion Marine Group Inc* OSI Systems Inc* Park Electrochemical Corp Plexus Corp* Powell Industries Inc* Pulse Electronics Corp Quanex Building Products Corp Robbins & Myers Inc Rofin-Sinar Technologies Inc* Rogers Corp* RTI International Metals Inc* Simpson Manufacturing Co Inc Standex International Corp STR Holdings Inc* Sturm Ruger & Co Inc Teledyne Technologies Inc* Tetra Tech Inc* Texas Industries Inc Tredegar Corp TTM Technologies Inc* Universal Forest Products Inc Vicor Corp Watts Water Technologies Inc Total Industrial Technology (9.60%) Agilysys Inc* ATMI Inc* Avid Technology Inc* Blackbaud Inc Bottomline Technologies Inc* $ Brooks Automation Inc* Cabot Microelectronics Corp* CACI International Inc* Ceva Inc* Ciber Inc* Cirrus Logic Inc* Cohu Inc CommVault Systems Inc* Computer Programs & Systems Inc CSG Systems International Inc* Digi International Inc* Diodes Inc* DSP Group Inc* Ebix Inc* EPIQ Systems Inc Exar Corp* Hittite Microwave Corp* iGate Corp Insight Enterprises Inc* Interactive Intelligence Group* JDA Software Group Inc* Kopin Corp* Kulicke & Soffa Industries Inc* LivePerson Inc* Manhattan Associates Inc* Mercury Computer Systems Inc* Micrel Inc Microsemi Corp* MicroStrategy Inc* MKS Instruments Inc Monolithic Power Systems Inc* Monotype Imaging Holdings Inc* MTS Systems Corp Nanometrics Inc* NCI Inc* Netscout Systems Inc* Omnicell Inc* Pericom Semiconductor Corp* Power Integrations Inc Progress Software Corp* Quality Systems Inc Radisys Corp* RightNow Technologies Inc* Rudolph Technologies Inc* Sigma Designs Inc* Smith Micro Software Inc* Standard Microsystems Corp* Stratasys Inc* Super Micro Computer Inc* Supertex Inc* SYKES Enterprises Inc* Synaptics Inc* Synchronoss Technologies Inc* SYNNEX Corp* Take-Two Interactive Software Inc* Taleo Corp* Tessera Technologies Inc* THQ Inc* TriQuint Semiconductor Inc* Tyler Technologies Inc* Ultratech Inc* Veeco Instruments Inc* $ Volterra Semiconductor Corp* Total Technology Utilities (4.37%) Allete Inc American States Water Co Avista Corp Central Vermont Public Service Corp CH Energy Group Inc El Paso Electric Co Laclede Group Inc New Jersey Resources Corp Northwest Natural Gas Co NorthWestern Corp Piedmont Natural Gas Co Inc South Jersey Industries Inc Southwest Gas Corp UIL Holdings Corp Unisource Energy Corp Total Utilities Total Common Stock (Cost $29,787,661) Short-Term Investments (3.11%) United States Treasury Bills (3.11%) Par Value United States T-Bill 09/01/2011, DN $ United States T-Bill 11/10/2011, DN (b) Total United States Treasury Bills Total Short-Term Investments (Cost $1,000,005) Total Investments (Cost $30,787,666) (a) (98.11%) Other Net Assets (1.89%) Net Assets (100.00%) $ * Non-Income Producing Security. (a) Aggregate cost for federal income tax purpose is $30,787,666. At August 31, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At August 31, 2011, certain United States Treasury Bills with a market value of $499,991 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at August 31, 2011: Contracts - $100 times premium / delivery month / commitment Russell 2000 Mini Unrealized Depreciation 22 / Sept 2011 / Long $ ) See accompanying notes to financial statements. 28 Equity Income Fund Portfolio of Investments 8/31/2011 Company Shares Value (Note 1) Common Stock (99.12%) Basic Materials (2.95%) Chemicals (2.95%) EI du Pont de Nemours & Co $ PPG Industries Inc Praxair Inc Sensient Technologies Corp Total Basic Materials Communications (6.36%) Media (1.16%) Walt Disney Co Telecommunications (5.20%) AT&T Inc QUALCOMM Inc Rogers Communications Inc Verizon Communications Inc Total Communications Consumer, Cyclical (8.88%) Auto Manufacturers (0.96%) Ford Motor Co* Retail (7.92%) CVS Caremark Corp Home Depot Inc McDonald’s Corp Ross Stores Inc Starbucks Corp Target Corp Total Consumer, Cyclical Consumer, Non-Cyclical (22.19%) Agriculture (3.65%) Altria Group Inc Philip Morris International Inc Reynolds American Inc Beverages (1.46%) PepsiCo Inc Biotechnology (1.63%) Celgene Corp* Gilead Sciences Inc* Commercial Services (0.49%) Lender Processing Services Inc Moody’s Corp Cosmetics / Personal Care (2.66%) Colgate-Palmolive Co Procter & Gamble Co Food (1.47%) ConAgra Foods Inc $ HJ Heinz Co Healthcare - Products (3.67%) Baxter International Inc Johnson & Johnson Healthcare - Services (3.01%) Aetna Inc Healthsouth Corp* WellPoint Inc Household Products / Wares (0.78%) Kimberly-Clark Corp Pharmaceuticals (3.37%) Abbott Laboratories AmerisourceBergen Corp Merck & Co Inc Total Consumer, Non-Cyclical Energy (17.76%) Oil & Gas (13.37%) Anadarko Petroleum Corp Apache Corp BP PLC Chevron Corp ConocoPhillips Devon Energy Corp Exxon Mobil Corp Royal Dutch Shell PLC Oil & Gas Services (3.91%) Baker Hughes Inc Ensco PLC ADR Schlumberger Ltd Weatherford International Ltd* Pipelines (0.48%) Enterprise Products Partners LP Spectra Energy Corp Total Energy Financial (13.27%) Banks (7.05%) Bank of New York Mellon Corp Goldman Sachs Group Inc JPMorgan Chase & Co State Street Corp US Bancorp Wells Fargo & Co Diversified Financial Services (3.65%) Charles Schwab Corp $ Franklin Resources Inc Morgan Stanley NYSE Euronext Insurance (2.57%) American International Group Inc* Arthur J Gallagher & Co Aspen Insurance Holdings Ltd Marsh & McLennan Cos Inc Principal Financial Group Inc StanCorp Financial Group Inc Travelers Cos Inc Total Financial Industrial (12.86%) Aerospace/Defense (3.97%) Boeing Co Goodrich Corp Northrop Grumman Corp Rockwell Collins Inc United Technologies Corp Electronics (0.47%) Agilent Technologies Inc* TE Connectivity Ltd Machinery - Construction & Mining (1.73%) Caterpillar Inc Metal Fabricate / Hardware (0.18%) Worthington Industries Inc Miscellaneous Manufacturing (4.46%) 3M Co Barnes Group Inc Danaher Corp General Electric Co Tyco International Ltd ITT Corp Shipbuilding (0.03)% Huntington Ingalls Industries Inc* Transportation (2.02)% FedEx Corp Tidewater Inc Union Pacific Corp United Parcel Service Inc Seaspan Corp Total Industrial Technology (8.62%) Computers (2.41%) Diebold Inc EMC Corp* Hewlett-Packard Co See accompanying notes to financial statements. 29 Equity Income Fund Portfolio of Investments – (continued) 8/31/2011 Company Shares Value (Note 1) International Business Machines Corp $ Office/Business Equipment (0.15%) Pitney Bowes Inc Semiconductors (3.46%) Analog Devices Inc Intel Corp KLA-Tencor Corp Linear Technology Corp Maxim Integrated Products Inc Taiwan Semiconductor Manufacturing Co Ltd Texas Instruments Inc Software (2.60%) Microsoft Corp Oracle Corp Total Technology Utilities (6.23%) Electric (5.29%) Ameren Corp Consolidated Edison Inc DTE Energy Co Duke Energy Corp Entergy Corp Exelon Corp $ FirstEnergy Corp NextEra Energy Inc Pinnacle West Capital Corp Progress Energy Inc Southern Co Gas (0.94%) Nicor Inc NiSource Inc Sempra Energy Total Utilities Total Common Stock (Cost $123,186,312) Short-Term Investments (0.13%) United States Treasury Bills (0.13%) Par Value United States T-Bill 10/13/2011, DN (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $199,987) Total Investments (Cost $123,386,299) (a) (99.25%) $ Other Net Assets (0.75%) Net Assets (100.00%) $ * Non-Income Producing Security. (a) Aggregate cost for federal income tax purpose is $123,627,258. At August 31, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At August 31, 2011, certain United States Treasury Bills with a market value of $199,987 were pledged to cover margin requirements for futures contracts. See accompanying notes to financial statements. 30 European Growth & Income Fund Portfolio of Investments 8/31/2011 Company Shares Value (Note 1) Common Stock (98.37%) Basic Materials (11.22%) Chemicals (2.94%) BASF SE ADR $ Bayer AG ADR Iron / Steel (0.72%) ArcelorMittal ADR APERAM NY Registry Shares Mining (7.56%) Anglo American PLC ADR BHP Billiton Ltd ADR Rio Tinto PLC ADR Total Basic Materials Communications (13.03%) Telecommunications (13.03%) Deutsche Telekom AG ADR France Telecom SA ADR Nokia OYJ ADR Telefonaktiebolaget LM Ericsson ADR Telefonica SA ADR Vodafone Group PLC ADR Total Communications Consumer, Cyclical (1.76%) Auto Manufacturers (1.76%) Daimler AG ADR Total Consumer, Cyclical Consumer, Non-Cyclical (26.96%) Agriculture (3.12%) British American Tobacco PLC ADR Beverages (4.08%) Anheuser-Busch InBev NV ADR Diageo PLC ADR Food (8.43%) Nestle SA ADR Unilever NV ADR Pharmaceuticals (11.33%) Novartis AG ADR $ Roche Holding AG ADR Sanofi ADR Total Consumer, Non-Cyclical Energy (14.44%) Oil & Gas (14.44%) BP PLC ADR ENI SpA ADR Royal Dutch Shell PLC ADR Total SA ADR Total Energy Financial (18.37%) Banks (14.84%) Banco Bilbao Vizcaya Argentaria SA ADR Banco Santander SA ADR Barclays PLC ADR BNP Paribas SA ADR Deutsche Bank AG ADR HSBC Holdings PLC ADR Intesa Sanpaolo SpA ADR Societe Generale SA ADR UBS AG GRS* Diversified Financial Services (0.99%) Credit Suisse Group AG ADR Insurance (2.54%) Allianz SE ADR AXA SA ADR Total Financial Industrial (8.59%) Building Materials (0.61%) CRH PLC ADR Electronics (0.75%) Koninklijke Philips Electronics NV ADR Miscellaneous Manufacturing (7.23%) Siemens AG ADR Total Industrial Technology (1.70%) Software (1.70%) SAP AG ADR $ Total Technology Utilities (2.30%) Electric (1.29%) E.ON AG ADR Gas (1.01%) GDF Suez ADR Total Utilities Total Common Stock (Cost $12,709,053) Short-Term Investments (0.85%) United States Treasury Bills (0.85%) Par Value United States T-Bill 09/01/2011, DN $ Total United States Treasury Bills Total Short-Term Investments (Cost $100,000) Total Investments (Cost $12,809,053) (a) (99.22%) Other Net Assets (0.78%) Net Assets (100.00%) $ * Non-Income Producing Security. (a) Aggregate cost for federal income tax purpose is $12,810,471. At August 31, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) Nasdaq-100 Index Fund Portfolio of Investments 8/31/2011 Company Shares Value (Note 1) Common Stock (97.19%) Basic Materials (0.32%) Chemicals (0.32%) Sigma-Aldrich Corp $ Total Basic Materials Communications (29.48%) Internet (16.59%) Akamai Technologies Inc* $ Amazon.com Inc* Baidu Inc* Ctrip.com International Ltd* eBay Inc* Expedia Inc F5 Networks Inc* Google Inc* $ Liberty Media Corp* Netflix Inc* priceline.com Inc* Symantec Corp* VeriSign Inc Yahoo! Inc* See accompanying notes to financial statements. 31 Nasdaq-100 Index Fund Portfolio of Investments – (continued) 8/31/2011 Company Shares Value (Note 1) Media (4.45%) Comcast Corp $ DIRECTV* News Corp Telecommunications (8.44%) Cisco Systems Inc NII Holdings Inc* QUALCOMM Inc Virgin Media Inc Vodafone Group PLC Total Communications Consumer, Cyclical (7.21%) Auto Manufacturers (0.55%) PACCAR Inc Distribution / Wholesale (0.40%) Fastenal Co Lodging (0.77%) Wynn Resorts Ltd Retail (5.11%) Bed Bath & Beyond Inc* Costco Wholesale Corp Dollar Tree Inc* O’Reilly Automotive Inc* Ross Stores Inc Sears Holdings Corp* Staples Inc Starbucks Corp Urban Outfitters Inc* Toys / Games / Hobbies (0.38%) Mattel Inc Total Consumer, Cyclical Consumer, Non-Cyclical (13.14%) Biotechnology (6.78%) Alexion Pharmaceuticals Inc* Amgen Inc Biogen Idec Inc* Celgene Corp* Gilead Sciences Inc* Illumina Inc* Life Technologies Corp* Vertex Pharmaceuticals Inc* Commercial Services (1.67%) Apollo Group Inc* Automatic Data Processing Inc Paychex Inc Food (0.46%) Whole Foods Market Inc Healthcare - Products (1.26%) DENTSPLY International Inc Henry Schein Inc* Intuitive Surgical Inc* QIAGEN NV* $ Pharmaceuticals (2.97%) Cephalon Inc* Express Scripts Inc* Mylan Inc* Teva Pharmaceutical Industries Ltd Warner Chilcott PLC Total Consumer, Non-Cyclical Energy (0.35%) Alternate Energy Sources (0.35%) First Solar Inc* Total Energy Industrial (1.99%) Electronics (0.48%) FLIR Systems Inc Garmin Ltd Environmental Control (0.30%) Stericycle Inc* Machinery - Contruction & Mining (0.35%) Joy Global Inc Transportation (0.86%) CH Robinson Worldwide Inc Expeditors International of Washington Inc Total Industrial Technology (44.70%) Computers (17.82%) Apple Inc* Cognizant Technology Solutions Corp* Dell Inc* Infosys Ltd NetApp Inc* Research In Motion Ltd* SanDisk Corp* Seagate Technology PLC Semiconductors (8.74%) Altera Corp Applied Materials Inc Broadcom Corp* Intel Corp KLA-Tencor Corp Lam Research Corp* Linear Technology Corp Marvell Technology Group Ltd* Maxim Integrated Products Inc Microchip Technology Inc Micron Technology Inc* NVIDIA Corp* Xilinx Inc Software (18.14%) Activision Blizzard Inc $ Adobe Systems Inc* Autodesk Inc* BMC Software Inc* CA Inc Cerner Corp* Check Point Software Technologies Ltd* Citrix Systems Inc* Electronic Arts Inc* Fiserv Inc* Intuit Inc* Microsoft Corp Oracle Corp Total Technology Total Common Stock (Cost $17,879,722) Rights / Warrants (0.02%) Sanofi Contingent Value Right* Total Rights / Warrants Total Rights / Warrants (Cost $9,759) Short-Term Investments (1.17%) United States Treasury Bills (1.17%) Par Value United States T-Bill 09/08/2011, DN (b) $ Total United States Treasury Bills Total Short-Term Investments (Cost $299,997) Total Investments (Cost $18,189,478) (a) (98.38%) Other Net Assets (1.62%) Net Assets (100.00%) $ * Non-Income Producing Security. (a) Aggregate cost for federal income tax purpose is $18,190,713. At August 31, 2011, unrealized appreciation (depreciation) of securities is as follows: Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation $ (b) At August 31, 2011, certain United States Treasury Bills with a market value of $299,997 were pledged to cover margin requirements for futures contracts. (c) Futures contracts at August 31, 2011: Contracts - $20 times premium / delivery month / commitment Nasdaq 100 E-mini Unrealized Depreciation 16 / Sept 2011 / Long $ ) See accompanying notes to financial statements. 32 Statements of Assets & Liabilities August 31, 2011 California Tax-Free Income Fund California Insured Intermediate Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust Assets Investments in securities Cost of investments $ Market value of investments (Note 1) Cash Interest receivable — Receivable for fund shares sold — Receivable from investment advisor — Total assets $ Liabilities Payable for fund shares repurchased 20 Payable to investment advisor — — Distributions payable — — Accrued 12b-1 fees — — — 49 Accrued shareholder service fees — — — 77 Accrued administration fees Accrued expenses Total liabilities $ Net assets: $ Net assets at August 31, 2011 consist of Paid-in capital Undistributed net investment income — — Accumulated net realized gain (loss) Unrealized appreciation (depreciation) of investments — — Total net assets $ Net assets Direct Shares $ A Shares $
